Mr. Justice Yerger.
delivered the opinion of the court.
We do not find any error in this record. When the plaintiff in error, as attorney for Baldwin. & Gray, without authority from them, took the responsibility of dismissing their suit against Smith, and received in payment of it, from Smith, claims upon other parties, he became liable primá facie in an action on the case for the amount of their claim against Smith, which liability he could.only discharge by showing, that a judgment, if rendered on the claim at the regular trial term of the suit, would have been unavailing and valueless. There is no such proof in the record, but the evidence would seem to warrant a contrary conclusion.
We do not think the proceedings on the motion against plaintiff in error, for money collected as an attorney, is a bar to a recovery in an action on the case for damages, resulting from his unauthorized and illegal action in dismissing the suit against Smith.
Let the judgment be affirmed.